Order entered October 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01350-CR

                          DONALD RAY MCKINNEY, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 7
                                  Dallas County, Texas
                          Trial Court Cause No. F12-47067-Y

                                           ORDER
       The Court REINSTATES the appeal.

       The reporter’s record was filed in this appeal on June 4, 2015. In response to appellant’s

complaint that the record of a July 28, 2014 pretrial hearing is missing and portions of volumes

five and ten are not accurate, the Court ordered the trial court to make findings regarding the

record. We ADOPT the trial court’s findings that: (1) a hearing was conducted on July 28,

2014, but there is no reporter’s record of the hearing; (2) pages 42 through 50 of Volume 5 are

illegible and court reporter Sharon Hazlewood is unable to locate or produce that portion of the

record; (3) page 27, line 22 of Volume 10 of the reporter’s record is inaccurate. It should be

reported as “He is not cancer free.”; (4) due to health problems, Sharon Hazlewood is unable to

perform any meaningful work for the foreseeable future; (5) a significant portion of the court
reporter’s notes, records, and/or recordings have been lost or destroyed, or are inaudible, through

no fault of appellant; (6) appellant timely requested the reporter’s record; and (7) counsel for

appellant and the State have discussed the issues regarding the reporter’s record and cannot agree

on a substituted record.

       We ORDER appellant to file his brief within THIRTY DAYS of the date of this order.

In addition to any other issues appellant raises, the brief should address whether the missing and

illegible portions of the record are material to the resolution of the appeal. See TEX. R. APP. P.

34.6(f)(3).

       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                     /s/    LANA MYERS
                                                            JUSTICE